—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Sullivan County) to review a determination of respondents which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of violating a prison disciplinary rule prohibiting inmates from physically interfering with staff in the performance of their duties as a result of an incident involving respondent Alice Calonga, a facility nurse. Petitioner contends that the administrative determination is not supported by substantial evidence. We disagree. In addition to the misbehavior report, the testimony of the nurse and the correction officer who responded to Calonga’s call for assistance establishes that petitioner approached Calonga and stood between her and the door of the examining room after a verbal confrontation. In view of this, we find that substantial evidence supports the determination. Petitioner’s remaining arguments have been considered and rejected as lacking in merit.
Cardona, P. J., Crew III, White, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.